Citation Nr: 0122883	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  97-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a 
psychiatric disorder due to surgery at a Department of 
Veterans Affairs medical facility in July 1989.

3.  Entitlement to an increased rating for abdominal wall 
pain, status post partial gastrectomy and truncal vagotomy, 
with subsequent small bowel resection, currently evaluated as 
10 percent disabling.

4.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

INTRODUCTION

The veteran served on active military duty from January 1971 
to May 1972.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) Regional Office in 
Muskogee, Oklahoma (hereinafter AOJ).  During the course of 
this appeal, the veteran was transferred to a correctional 
institution in Wisconsin, and therefore the veteran's case 
should be transferred to the VA Regional Office in Milwaukee, 
Wisconsin (hereinafter RO).

In a statement dated in March 1998, the veteran raised the 
claim of entitlement to an effective date prior to November 
1991, for a 10 percent disability evaluation for keloids, 
midline incision, status post gastrointestinal surgery.  This 
issue has not been developed for appellate review and is 
therefore referred to the RO for appropriate disposition.


REMAND

In the substantive appeal received by the AOJ in May 1999, 
the veteran requested a hearing at the AOJ before a member of 
the Board.  This hearing was scheduled for June 2001.  By 
correspondence received by the Board in June 2001, the 
veteran stated that he would be unable to attend the hearing 
as scheduled, as he had been transferred to a correctional 
institution in Wisconsin.  He further requested that the 
hearing be rescheduled.  

In December 2000, the RO denied a claim to for an increased 
evaluation for keloids.  The veteran filed a notice of 
disagreement to this decision in March 2001.  Unfortunately, 
a statement of the case with respect to this issue has yet to 
be issued.  While the appellant has not submitted a timely 
substantive appeal on this issue, the Board is obligated to 
remand this matter under the decision in Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is remanded to the Board for the 
following action:

1.  The AOJ should transfer the veteran's 
case to the RO to place the veteran's 
name on the docket for a hearing before 
the Board at the RO, according to the 
date of his May 1999 request for such a 
hearing.

2.  The RO should issue a statement of 
the case on the issue whether an 
increased evaluation is warranted for 
midline incisional keloids, status post 
gastrointestinal surgery with a history 
of a hernia incisional repair.  The 
claimant is advised that he must submit a 
timely substantive appeal to perfect his 
right to appellate review by the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

